Opinion issued August 26, 2008










In The
Court of Appeals
For The
First District of Texas

____________

NO. 01-06-00576-CR 
____________


MANUEL VICTORIA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 179th District Court 
  Harris County, Texas
Trial Court Cause No. 1028993



MEMORANDUM  OPINION
	Appellant Manuel Victoria, pleaded guilty to aggravated assault without an
agreed recommendation as to punishment with the State.  After a pre-sentence
investigation hearing, the trial court assessed punishment at a fine of $10,000 and
confinement for 20 years.  We affirm.
	Appellant's counsel on appeal has filed a brief stating that the record presents
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App.1978). 
	Counsel represents that he has served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  Having reviewed the
record and counsel's brief, we agree that the appeal is frivolous and without merit and
that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826-27(Tex.
Crim. App. 2005).  

	We affirm the judgment of the trial court and grant counsel's motion to
withdraw. (1) 
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Keyes and Higley.                    
Do not publish.  Tex. R. App. P. 47.2(b).









1.    	Appointed counsel still has a duty to inform appellant of the result of this appeal and
that she may, on her own, pursue discretionary review in the Texas Court of Criminal
Appeals.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).